ON MOTION ROE REHEARING.
1. It is a conclusive presumption of law that the possibility of issue is not extinct in a female until death; and an agreed statement of fact will not overcome this presumption. In re Dougan, 139 Ga. 351, 353 (77 S. E. 158, 48 L. R. A. (N. S.) 868, Ann. Cas. 1914D, 868).
2. The item of the will under construction in this case differs from that construed in the 'case of Perdue v. Anderson, 142 Ga. 309 (82 S. E. 884), and the cases there cited as authority, in that the part of the will involved in the instant case contains the provision that the grandchildren of the testator shall take in the manner there prescribed, and thereby shows that the grandchildren of the testator, if any, shall take the property devised at the death of the parent, which was not the ease in the item of the will dealt with in the Perdue case. The decree in this ease for the sale and division of the property, based as it was upon an erroneous construction of the will as to the estate devised, will necessarily be set aside, though certain parts of it were not expressly excepted to.

Rehearing denied.


All the Justices concur.